Ingraham, P. J. (dissenting):
I think the plaintiff was guilty of contributory negligence which justified the court in dismissing the complaint.
The plaintiff boarded a car at the village of Hackensack in the State of New Jersey. The ■ car was an open car with a running board upon the side by which passengers reached the seats in the middle of the car. . The seats were all occupied when the plaintiff boarded the car and there were some persons standing- between the seats in the car. Plaintiff' and several others stood upon this running board and as the car proceeded the conductor came along the running board and told those standing on it to step inside as the car was approaching a trestle/ Those upon the running hoard obeyed this direction and stepped inside the car. The car passed the trestle in safety when the plaintiff and. others again stepped out from the interior of the car- upon the running board. Plaintiff testified that after assuming his place upon the running board he stood with his back tó the car when he was struck-in passing over another trestle and injured.
Plaintiff’s companion, who was called as a witness for him, testified that he also stepped into the car when warned by the conductor and after the car passed, the trestle resumed his place upon the running hoard; that he saw the second bridge and *557saw the girder which struck the plaintiff; that he saw it when the car was twenty-five or thirty feet away and again stepped into the car; that he felt an apprehension of danger and called out to the plaintiff: “Look out, Dean,” but either the plaintiff did not hear or there was no time to warn him again, and the plaintiff was struck by this girder.
Assuming that it was not negligence as á matter of law for the plaintiff to stand on the running board under the circumstances, I think that after he was warned of the danger of standing there and requested to step inside that it was contributory negligence as a matter of law to resume his place, upon the running board and to stand there with his back to the car without looking for other obstructions or paying any attention to his own safety. This was not a car running in a city street, but in a country district. The fact that he stepped into the car to a place of safety When he was warned by the conductor, and that other passengers could find room inside of the car, was evidence that there was room for-the plaintiff to ride in the car, and that when he took his place upon the running bo'ard, after this warning, he was certainly bound to exercise some care in watching for other obstructions which would render his position on the running board unsafe. The evidence clearly shows that if he had looked ahead of the car he would have had no difficulty in seeing that it was approaching another trestle or bridge. His companion looked, saw the danger and avoided it, and I do not think it can- be said that after the warning he received it was a prudent thing for the plaintiff to resume his place on this running board without taking some means to ascertain whether there were other trestles or bridges that would make his position a dangerous one. Both the plaintiff and his friend testified that they did not hear the conductor give another warning, although there is testimony in the case that the conductor did warn those standing on the running board of the second trestle, and the mere fact that the plaintiff and his companion did not hear the warning which other credible witnesses heard and acted upon was not very satisfactory evidence that such warning was not given. . But the plaintiff, after being warned of the dangerous position in which he stood, voluntarily placed himself again in a position of danger, and *558took no care to observe whether or not he was approaching an obstacle which would expose him to injury if he remained upon , the running board or extended ahy part' of his person beyond it, and his conduct in this respect was such a lack of care as to preclude a recovery.' ' • /
I, therefore, think the exceptions should be overruled and the motion for a new trial denied. .
- Dowling, J., concurred. .
Exceptions sustained and motion for new trial granted, with costs to plaintiff to abide event. Settle order on notice.